--------------------------------------------------------------------------------


AGREEMENT
 
 
This Agreement (this "Agreement") is entered into as of June 29, 2007, by and
among Satellite Security Corporation, a Nevada corporation ("SSCY"), Satellite
Security Systems, Inc., a California corporation ("S3"), Zirk Engelbrecht, an
individual ("Engelbrecht"), the holders of Secured Convertible Notes identified
on the signature pages hereto (collectively, the "Noteholders"), with respect to
the following facts:
 
A.           SSCY is a Nevada corporation whose common stock is registered under
Section 12(b) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act").
 
B.           SSCY owns (i) 1,000 shares of common stock (the "S3 Shares") of S3,
representing 100% of the issued and outstanding capital stock of S3, and (ii)
65,041,831 shares of common stock (the "Orbtech Shares") of Orbtech Holdings,
Ltd., a South African company ("Orbtech"), representing approximately 35% of the
issued and outstanding capital stock of Orbtech.
 
C.           SSCY has entered into an Agreement dated as of February 23, 2007
(the "Orbtech Agreement") with Mr. Allen Harington ("Harrington"), pursuant to
which SSCY has agreed to sell to Harington and Harington has agreed to purchase
from SSCY all of the Orbtech Shares in exchange for a cash payment of 10 million
South African Rand in accordance with the terms of such agreement.
 
D.           The Noteholders loaned an aggregate of $3.3 million (collectively,
the "Loan") to SSCY on July 13, 2006 pursuant to and as evidenced by the terms
of: (i) Subscription Agreements, (the “Subscription Agreements”), (ii) Secured
Convertible Notes (each a "Note" and collectively, the "Notes"), (iii) a
Security Agreement (the "Security Agreement"), including a description of the
collateral (collectively, the "Collateral"), (iv) a Guaranty executed by S3 (the
"Guaranty"), (v) a collateral agent agreement (the "Collateral Agent
Agreement"), (vi) a Funds Escrow Agreement, (vii) Class A Common Stock Purchase
Warrants, and (viii) Class B Common Stock Purchase Warrants (collectively, the
"Loan Documents"), and in connection with the Loan were granted a security
interest in substantial all of the assets of SSCY, including without limitation
the S3 Shares, the Orbtech Shares and the Orbtech Agreement.
 
E.           Engelbrecht is a board member of SSCY and has served as its Chief
Executive Officer since December 2006 and remains in such capacity as of the
date hereof.
 
F.           SSCY and S3 are each in default under the Loan Documents.  As of
June 1, 2007, there is at least $3.5 million due and owing under the Loan
Documents.
 
G.           Noteholders have indicated their intent to exercise their remedies
under, among other sources of authority, the California Uniform Commercial Code
(the "UCC") and Section  9620 thereof, pursuant to which they may accept
collateral in satisfaction of the obligation(s) secured by such
collateral.  More particularly, Noteholders and/or the Agent (as defined below)
on their behalf, as collateral agent, desire to accept some of the Collateral,
as described in this Agreement, in partial satisfaction of the obligations under
the Notes pursuant to UCC § 9620(a), subject to obtaining the consent of SSCY
and S3 as required by, among other sections of the UCC, UCC § 9620(c)(i).  SSCY
and S3 are willing to consent to such partial satisfaction of the obligations
under the Notes, subject to the terms of this Agreement.
 
1

--------------------------------------------------------------------------------



H.           The parties now desire to enter into this Agreement to settle
existing claims between them, to evidence the consent of SSCY and S3 to the UCC
§ 9620 remedy of Noteholders and to set forth the terms and conditions relating
thereto.
 
I.           The Noteholders appointed a collateral agent (the "Agent") under
the terms of the Collateral Agent Agreement to provide for the orderly
administration of the Collateral and to allocate the enforcement of certain
rights of the Noteholders under the Notes and Security Agreement for the orderly
administration thereof.  The Noteholders desire to enter into this Agreement on
their own behalf and as beneficiaries of the Security Agreement and parties to
the Collateral Agent Agreement.
 
NOW THEREFORE, in consideration for the mutual promises, covenants and
conditions contained in this Agreement, and intending to be legally bound, the
parties represent, warrant, covenant and agree as follows:
 
ARTICLE 1
 
STRICT FORECLOSURE
 
1.1           Acceptance of Assets in Partial Satisfaction of Obligations / UCC
§ 9620(a).  The Noteholders assert a security interest pursuant to the Loan
Documents in substantially all of the assets of SSCY and S3.  SSCY and S3
acknowledge that each of them is in default under the Loan Documents.  In
consideration of the covenants of the Noteholders and Engelbrecht under this
Agreement (including without limitation the reduction and credit towards the
obligations under the Loan Documents set forth below), effective upon the
Acceptance (as defined below) SSCY and S3 each hereby consent to the acceptance
by Noteholders, or their designee, of SSCY's right, title and interest in the
following assets (collectively, the "Assets"), in partial satisfaction of the
obligations of SSCY and S3 under the Loan Documents:
 
(a)           The S3 Shares
 
(b)           The Orbtech Shares and any payments, proceeds or other
consideration resulting from the sale of such Orbtech Shares pursuant to the
Orbtech Agreement; and
 
(c)           The Orbtech Agreement.
 
EXCEPT AS SET FORTH IN THIS AGREEMENT, NEITHER SSCY NOR S3 IS MAKING ANY
REPRESENTATION OR WARRANTY OF ANY KIND REGARDING THE ASSETS, EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO ANY REPRESENTATION OR WARRANTY REGARDING CONDITION
OF THE ASSETS, OR THE FITNESS, DESIRABILITY, OR MERCHANTABILITY THEREOF OR
SUITABILITY THEREOF FOR ANY PARTICULAR PURPOSE, OR THE EXISTENCE OR AMOUNT OF
ACCOUNTS, LIABILITIES, LIENS, CLAIMS OR ENCUMBRANCES.
 
1.2           UCC § 9620 Proposal.  This Agreement constitutes a "proposal"
within the meaning set forth and pursuant to UCC §§ 9102(a)(66), 9620, 9621 and
9622, setting forth the terms on which SSCY and S3 are each willing to consent
to the acceptance of the Assets in partial satisfaction of obligations under the
Loan Documents.  This Agreement, subject to the terms hereof, constitutes the
consent of SSCY and S3 to such proposal pursuant to the UCC, and Noteholders'
acceptance thereof.  Noteholders and/or Agent shall be responsible for
compliance with UCC § 9620 and/or related provisions.
 

2

--------------------------------------------------------------------------------



1.3          Conversion of Notes.  Effective upon the Acceptance (and without
the need for further documentation), and in exchange for the consent of SSCY and
S3 under the UCC, each of the Noteholders agree:
 
(a)           To convert all outstanding amounts due and all obligations under
the Notes and Loan Documents into a pro rata portion of 2,000,000 shares of the
SSCY’s common stock (calculated on a post split basis after taking into account
the reverse split described in Section 2.1 below) (the “SSCY Shares”).
 
(b)           That all breaches, defaults and/or events of default under the
Loan Documents, and all penalties, accrued and unpaid interest, charges, fees
and costs, through the Acceptance Date shall be waived.
 
(c)           Section 3.11 of each Note and Section 11 of each Subscription
Agreement relating to registration rights shall be deleted in their entirety.
 
(d)           Section 9(n) (Further Registration Statements), Section 9(o)
(Blackout), and Section 9(q) (Limited Standstill Agreements) under each
Subscription Agreement shall be deleted in their entirety.  The Limited
Standstill Agreements executed under Section 9(q) of each Subscription Agreement
shall be terminated and of no force or effect
 
1.4          Termination of Warrants.  Effective upon the Acceptance, and in
exchange for SSCY's consent under UCC §§ 9620 (a)(1) and (c)(1), each of the
Noteholders agrees that each of the outstanding Class A Common Stock Purchase
Warrants and Class B Common Stock Purchase Warrants issued to such Noteholder
under the Loan Documents shall be cancelled and be of no further force or
effect.  All such warrants shall be returned to SSCY upon the Acceptance
together with any necessary endorsements.
 
1.5          Assignment of Orbtech Agreement Obligations.  As of the Acceptance,
and as a condition of the consent of SSCY and S3 under the UCC, the Noteholders
shall assume all obligations of SSCY under the Orbtech Agreement.  Such
assumption shall be evidenced by an assumption agreement delivered at the
Acceptance Closing (the "Orbtech Agreement Assumption") in form as reasonably
approved by SSCY.
 
1.6          Transfer of Portion of SSCY Shares.  In exchange for the assumption
of liabilities and the covenants of Engelbrecht under this Agreement, promptly
following the Acceptance, the Noteholders each agree to transfer to Engelbrecht
or his designee 50% of the SSCY shares issuable to such Noteholder on a pro rata
basis (i.e., 1,000,000 SSCY Shares).
 
ARTICLE 2
 
CORPORATE AND SEC MATTERS
 
2.1          Authorization of Reverse Stock Split.  Effective upon execution of
this Agreement, Engelbrecht, as the sole director of SSCY, shall approve an
amendment to SSCY's Articles of Incorporation to affect a 500 for 1 reverse
stock split of SSCY's outstanding common stock.
 

3

--------------------------------------------------------------------------------



2.2          Withdrawal of Registration Statement.  Promptly after the execution
of this Agreement, SSCY will file a request to withdraw its Registration
Statement (file no. 333-136948).
 
2.3          Current Report on Form 8-K.  Within four (4) business days after
execution of this Agreement, SSCY will file a Current Report on Form 8-K
announcing its entry into this Agreement as the entry of a material definitive
agreement, and will file a copy of this Agreement as an exhibit to that report.
 
2.4          Proxy Statement.  Promptly after execution of this Agreement, SSCY
will prepare a Proxy Statement or Written Consent Solicitation under Section 14
of the Exchange Act, seeking approval of an amendment to SSCY's Articles of
Incorporation to affect a 500 for 1 reverse stock split.  Engelbrecht, as
director of SSCY, will recommend that the shareholders approve the reverse stock
split.
 
2.5          Public Filings.  Until the earlier of the consummation of a Merger
(as defined in Section 2.8 below) or March 31, 2009, SSCY agrees to file with
the SEC in a timely manner all reports and other documents required under the
Exchange Act as may be necessary to permit the Noteholders to sell shares under
Rule 144 of the Securities Act of 1933, as amended (the "Securities Act").
 
2.6          Merger Candidates.  After the Acceptance, Engelbrecht will use
reasonable efforts, in his capacity as Chief Executive Officer of SSCY, to
solicit and negotiate with potential merger candidates to merge an operating
entity into SSCY or similar transaction (the “Merger”).  Any payments, share
issuances, cash or non-cash compensation or other benefits, paid to or received
by Engelbrecht or any of his affiliates or designees in connection with the
Merger shall be allocated 60% to Engelbrecht or his affiliates or designees, on
the one hand, and 40% to the holders of the Notes, on the other hand, other than
(i) reasonable and customary compensation received by Engelbrecht in exchange
for services,  or (ii) consideration received by Engelbrecht in connection with
the Merger that is distributed to all SSCY stockholders based on their pro rata
share of stock ownership of SSCY.
 
ARTICLE 3
 
ADDITIONAL COVENANTS
 
3.1          Assumption of Certain Liabilities by Engelbrecht.  Effective upon
the Acceptance, and except for the contribution obligation set forth in Section
3.2 below, Engelbrecht personally, in his own capacity, shall assume the
following claims, liabilities or obligations of SSCY:
 
(a)           all claims, liabilities or obligations for accrued and unpaid
wages of employees of SSCY and/or S3 existing on or as of the Acceptance Date;
 
(b)           all fees and expenses of SSCY's independent auditors in connection
with the completion of its audit for the year ended December 31, 2006 existing
on or as of the Acceptance Date, and all such fees and expenses incurred after
the Acceptance Date in connection with the completion of such audit;
 

4

--------------------------------------------------------------------------------



(c)           all fees and expenses of SSCY's legal counsel, Duane Morris LLP,
existing on or as of the Acceptance Date, and all attorneys' fees and expenses
incurred by SSCY after the Acceptance Date through the effectuation of the
Merger, if any, including without limitation, all fees and expenses relating to
this Agreement and the corporate and SEC related actions to be taken as provided
in Article 2;
 
(d)           all legal, accounting, printing or other fees and expenses to be
incurred by SSCY after the Acceptance Date though the consummation of the Merger
necessary or advisable to maintain SSCY’s status as a current reporting company
under the Exchange Act, including without limitation, timely filing of reports
and other documents;
 
(e)           all claims settlement costs, legal, or other fees and expenses
from and after the date hereof arising out of that certain litigation in the
United States District Court for the District of New Jersey styled Jay B. Ross
and Protocol Electronics, Inc. v. Celtron International, Inc., Case No. 05-1300;
and
 
(f)           all claims, settlement costs, legal, or other fees and expenses
from and after the date hereof arising out of that certain arbitration
proceeding by John Phillips relating to the termination of his employment
agreement with SSCY.
 
The foregoing assumptions shall be evidenced by an assumption agreement (the
"Engelbrecht Assumption") delivered at Acceptance Closing in form as reasonably
approved by SSCY.
 
3.2          Contribution by Noteholders.  Upon execution of this Agreement, the
Noteholders shall pay $30,000 to Duane Morris LLP, to be applied to outstanding
amounts due on the SSCY account.  Effective upon the Acceptance, the Noteholders
shall tender to Zirk Engelbrecht the proceeds from the sale of the Orbtech
Shares received through the Acceptance Date under the Orbtech Agreement, and
thereafter as and when received, up to a maximum amount of an additional
$120,000; provided, however, that if the purchase price for the Orbtech Shares
is received in payments of $400,000 or less, then only $50,000 need be
transferred to Engelbrecht per payment, until such amount is paid in full.
 
ARTICLE 4
 
AGENT
 
4.1           Compliance by the Agent.  Noteholders represent and warrant that
they have caused and/or will cause the Agent to comply with the terms of this
Agreement and to not permit the Agent to take actions against SSCY, S3 or
Engelbrecht or the Collateral inconsistent with the terms hereof, and will cause
the Agent to execute any and all documents and take such actions as the parties
may reasonably request to effectuate the terms hereof.
 
ARTICLE 5

 
RELEASE AND INDEMNITY PROVISIONS
 
5.1          Mutual General Release.
 
(a)           Effective upon the Acceptance, SSCY, S3 and Engelbrecht, each for
itself and its respective shareholders, directors, officers, employees,
affiliates, subsidiaries, assigns and successors, fully and forever releases and
discharges each of the Noteholders and each of their respective shareholders,
directors, officers, employees, affiliates, subsidiaries, heirs, executors,
administrators, predecessors, successors, agents, attorneys and assigns, with
respect to any and all claims, liabilities and causes of action, of every
nature, kind and description, in law, equity or otherwise, which have arisen,
occurred or existed at any time prior to or on the Acceptance Date.  This
release shall not act to release any future claims, including any claims that
may arise under this Agreement.
 

5

--------------------------------------------------------------------------------



(b)           Effective upon the Acceptance, each of the Noteholders for itself
and its respective heirs, executors, administrators, shareholders, directors,
officers, employees, affiliates, subsidiaries, assigns and successors, fully and
forever releases and discharges SSCY and Engelbrecht, and each of their
respective shareholders, directors, officers, employees, affiliates,
subsidiaries, heirs, executors, administrators, assigns and successors, with
respect to any and all claims, liabilities and causes of action, of every
nature, kind and description, whether known or unknown, suspected or
unsuspected, anticipated or unanticipated, in law, equity or otherwise, which
have arisen, occurred or existed at any time prior to or on the Acceptance
Date.  This release shall not act to release any future claims, including any
claims that may arise under this Agreement.
 
5.2          Severability of Release Provisions.  If any provision of the
releases given under this Agreement is found to be unenforceable, it will not
affect the enforceability of the remaining provisions and a court or
administrative body reviewing this Agreement may enforce all remaining
provisions to the extent permitted by law.
 
5.3          Promise to Refrain from Suit or Administrative Action.  Except as
set forth in this Agreement, each party promises and agrees that it will never
sue the other or any of the other releasees, or otherwise institute or
participate in any legal or administrative proceedings against the other or any
of the other releasees, or advocate or incite the institution of, or assist or
participate in, any claim covered by the release provisions of this Agreement,
unless compelled by legal process to do so.
 
ARTICLE 6
 
REPRESENTATIONS AND WARRANTIES
 
6.1          Representations and Warranties of SSCY and Engelbrecht.  SSCY, for
itself and not jointly, and Engelbrecht, jointly and severally with SSCY, hereby
represent and warrant to the Noteholders, as follows:
 
(a)           Ownership of Assets.  SSCY, beneficially and of record, owns, the
S3 Shares, the Orbtech Shares and the Orbtech Agreement.  SSCY has not
previously transferred or conveyed, the S3 Shares, the Orbtech Shares or the
Orbtech Agreement to any third party.  SSCY has not at any time executed any
agreement or other document pursuant to which it purported to transfer any
right, title, claim, equity or interest in, the S3 Shares, the Orbtech Shares
and the Orbtech Agreement other than the Loan Documents.
 
(b)           Ownership of Claims.  SSCY, S3 and Engelbrecht own all rights to
any claims that each is releasing under this Agreement.  Neither SSCY nor
Engelbrecht have transferred any of such claims to any third party, or entered
into any agreement or other document pursuant to which he or it, respectively,
purported to transfer any right, or interest in any such claim.
 

6

--------------------------------------------------------------------------------



(c)           Power and Authority.  SSCY, S3 and Engelbrecht have the requisite
corporate power and authority, as applicable, to enter into this Agreement and
to release the claims that it is releasing under this Agreement.  Except for the
approvals and filings described in this Agreement, no consent, approval, or
authorization of or designation, declaration or filing with any governmental
authority on the part of SSCY, S3 and/or Engelbrecht is required in connection
with the valid execution and delivery of this Agreement.  The performance of all
the obligations of SSCY, S3 and Engelbrecht constitute valid and legally binding
obligations of SSCY, S3 and Engelbrecht, enforceable against them in accordance
with their terms except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and other laws of general
application affecting enforcement of creditors' rights generally.
 
(d)           No Conflicts.  Subject to making the filings with the SEC
described herein, the execution, delivery and performance of this Agreement by
SSCY, S3 and Engelbrecht and the consummation by SSCY, S3 and Engelbrecht of the
transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the articles of incorporation or bylaws of SSCY and/or
S3; or (ii) conflict with, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, result in the creation
of any lien upon any of the properties or assets of SSCY, S3 and/or Engelbrecht
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any material
agreement, credit facility, debt or other material instrument or other material
understanding to which SSCY, S3 or Engelbrecht is a party or by which any
property or asset of SSCY, S3 or Engelbrecht is bound or affected (except the
Loan Documents); or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which SSCY, S3 or Engelbrecht is subject
(including federal and state securities laws and regulations), or by which any
property or asset of SSCY or Engelbrecht is bound or affected.
 
(e)           Litigation.  To the knowledge of SSCY, S3 and Engelbrecht, except
as described in SSCY's filings with the SEC, there is no suit, claim, action,
proceeding or investigation threatened against SSCY, S3 or any of their
affiliates, at law or in equity or before any governmental authority or before
any arbitrator.
 
(f)           Investment Risks.  Engelbrecht has been informed and understands
and agrees as follows: (i) the SSCY Shares have been registered under the
Securities Act or qualified under any state securities laws in reliance on
exemptions from registration provided thereunder; (ii) an investment in SSCY
Shares is a speculative investment; (iii) Engelbrecht must be able to hold the
SSCY Shares indefinitely due to substantial restrictions on the transferability
of the SSCY Shares; and (iv) Engelbrecht must, therefore, have adequate means of
providing for his current and future needs and personal contingencies and have
no need for liquidity in this investment.  Engelbrecht has a pre-existing
business relationship with SSCY and has the capacity to protect his own
interests in connection with the acquisition of the SSCY Shares.  Engelbrecht is
able to bear the economic risk of this investment.  Engelbrecht is acquiring the
SSCY Shares for his own account, for long-term investment, and not with a view
to, or for sale in connection with, the distribution thereof.  Engelbrecht has
no present intention of selling, granting any participation in, or otherwise
distributing the SSCY Shares within the meaning of Section 2(11) of the
Securities Act.  The SSCY Shares will not be resold without registration under
the Securities Act and qualification under the securities laws of all applicable
states, unless such sale would be exempt therefrom.
 

7

--------------------------------------------------------------------------------



(g)           Orbtech Agreement. The Orbtech Agreement is in full force and
effect and is the legal, valid and binding obligation of SSCY and, to the
knowledge of the SSCY and Engelbrecht, of Harrington, enforceable against SSCY
and, to the knowledge of the SSCY and Engelbrecht, Harrington in accordance with
its terms and, upon the Acceptance, shall continue in full force and effect
without penalty or other adverse consequence. To its knowledge, SSCY is not in
default under the Orbtech Agreement, nor, to the knowledge of SSCY and
Engelbrecht, is Harrington in default thereunder, and to SSCY's knowledge no
event has occurred that with the lapse of time or the giving of notice or both
would constitute a material default by SSCY, or to the knowledge of the SSCY and
Engelbrecht, Harrington thereunder. Harrington has neither exercised any
termination rights nor given notice of any dispute with respect to the Orbtech
Agreement.
 
6.2          Representations and Warranties of the Noteholders.  Each of the
Noteholders, severally and not jointly, hereby represents and warrants to SSCY
and Engelbrecht, as follows:
 
(a)           Ownership of Notes.  Each Noteholder owns its Note that it is
converting hereunder, and is transferring the SSCY Shares to Engelbrecht free
and clear of any liens, claims, obligations or encumbrances.  No Noteholder has
previously transferred or conveyed the Notes to any third party.  No Noteholder
has at any time executed any agreement or other document pursuant to which it
has purported to transfer any right, title, claim, equity or interest in the
Notes.  The execution, delivery and performance of this Agreement by each
Noteholder and the consummation of the transactions contemplated hereby do not
and will not conflict with or result in a violation of any agreement or other
understanding, law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which a Noteholder
is subject (including federal and state securities laws and regulations).
 
(b)           Ownership of Claims.  Each Noteholder owns all rights to any
claims that they are releasing under this Agreement, free and clear of any
liens, claims or encumbrances.  No Noteholder has transferred any of the claims
to any third party, or entered into any agreement or other document pursuant to
which it has purported to transfer any right, or interest in any claim.
 
(c)           Power and Authority.  Each Noteholder has the requisite power and
authority, including corporate power and authority, to enter into this
Agreement, to transfer the SSCY Shares to Engelbrecht and to release the claims
that it is releasing under this Agreement.  Except for the filings described in
this Agreement, no consent, approval, or authorization of or designation,
declaration or filing with any governmental authority on the part of the
Noteholder is required in connection with the valid execution and delivery of
this Agreement.  The performance of all the obligations of each Noteholder
constitute valid and legally binding obligations of such Noteholder, enforceable
against it in accordance with their terms except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
other laws of general application affecting enforcement of creditors' rights
generally.
 

8

--------------------------------------------------------------------------------



(d)           Agent.  Noteholders have the full power and authority to direct
the Agent to act on their behalf in accordance with this Agreement's terms,
including, without limitation, to accept the Assets on behalf of the Noteholders
and release the security interest.
 
ARTICLE 7
 
CONDITIONS TO ACCEPTANCE
 
7.1          Conditions to SSCY, S3 and Engelbrecht's Obligations.  The consent
of SSCY and S3 to the exercise by Noteholders and/or the Agent of the
foreclosure remedy under UCC § 9620 and the consent of SSCY, S3 and Engelbrecht
to the other the transactions contemplated by this Agreement is subject to the
fulfillment on or prior to the Acceptance Date of the following conditions:
 
(a)           The representations and warranties made by the Noteholders in this
Agreement shall be true and correct when made, and shall be true and correct on
the Acceptance Date with the same force and effect as if they had been made on
and as of such date, subject to changes contemplated by this Agreement;
 
(b)           each Noteholder shall have performed all obligations and
conditions herein required to be performed or observed by it on or prior to the
Acceptance Date; and
 
(c)           SSCY and Engelbrecht shall have received the deliveries set forth
in Section 8.1.
 
7.2          Conditions to Noteholders' Obligations.  The obligation of the
Noteholders to accept the Assets in full satisfaction of obligations as
contemplated by UCC § 9620 and to effectuate the transactions contemplated by
this Agreement is subject to the fulfillment on or prior to the Acceptance Date
of the following conditions:
 
(a)           The representations and warranties made by SSCY, S3 and
Engelbrecht in this Agreement shall be true and correct when made, and shall be
true and correct on the Acceptance Date with the same force and effect as if
they had been made on and as of such date, subject to changes contemplated by
this Agreement;
 
(b)           SSCY, S3 and Engelbrecht shall have performed all obligations and
conditions herein required to be performed or observed by it on or prior to the
Acceptance Date; and
 
(c)           The Noteholders (or the Agent on their behalf), shall have
received the deliveries set forth in Section 8.1.
 

9

--------------------------------------------------------------------------------



ARTICLE 8
 
ACCEPTANCE
 
8.1          Acceptance.  The acceptance of the Assets in partial satisfaction
of obligations pursuant to the UCC and, in particular UCC § 9620 (the
"Acceptance") shall be deemed to have occurred on the business day following the
satisfaction or waiver of the conditions to Acceptance identified in this
Agreement (the "Acceptance Date").  The parties shall meet at the offices of
Duane Morris LLP, 101 W. Broadway Street, San Diego, California 92101 on the
second business day following the satisfaction or waiver of the conditions to
Acceptance identified in Section 7 (the "Acceptance Closing") for the purpose of
making the deliveries required hereunder.  At the Acceptance Closing, (i) SSCY
shall deliver to the Agent, for the benefit of the Noteholders or their
designee, the certificates representing the S3 Shares, duly endorsed to the
Agent, for the benefit of the Noteholders or their designee; (ii) SSCY shall
deliver to the Agent, for the benefit of the Noteholders or their designee, the
certificates representing the Orbtech Shares, duly endorsed to the Agent, for
the benefit of the Noteholders or their designee, and any payments, proceed or
other consideration resulting from the sale of such Orbtech Shares pursuant to
the Orbtech Agreement; (iii) the Noteholders shall deliver to SSCY, (A) from
each Noteholder the Note, the Class A Common Stock Purchase Warrants and Class B
Common Stock Purchase Warrants for cancellation, together with any required
endorsements and (B) the Orbtech Agreement Assumption; (iv) Engelbrecht shall
deliver to SSCY the Engelbrecht Assumption; and SSCY shall deliver to the
Noteholders the SSCY Shares, duly endorsed, and validly issued and registered in
the name and amounts set forth on Schedule A.  The parties acknowledge that the
deliveries by SSCY hereunder are given for cooperation purposes only, but that
the transfer of the Assets is deemed effectuated pursuant to UCC § 9622(2) and
the exercise by Noteholders and the Agent of the foreclosure remedy under UCC §
9620.
 
ARTICLE 9
 
MISCELLANEOUS PROVISIONS
 
9.1          Further Assurances.  Each party agrees to take such actions and to
execute such further documents or instruments as may be reasonably necessary or
appropriate to carry out the transactions contemplated by this Agreement.
 
9.2           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with respect to its subject matter and supersedes all previous
arrangements and agreements of the parties, whether written or oral, with
respect to its subject matter.  No promises or representations are being relied
on by any party which do not appear in this Agreement.  The parties further
acknowledge and agree that parole evidence shall not be required to interpret
the intent of the parties.
 
9.3           Waiver, Amendment and Modification of Agreement.  The parties
agree that no waiver, amendment or modification of any of the terms of this
Agreement shall be effective unless in writing and signed by all parties
affected by the waiver, amendment or modification.  No waiver of any term,
condition or default of any term of this Agreement shall be construed as a
waiver of any other term, condition or default.
 

10

--------------------------------------------------------------------------------



9.4           Notice.  Any and all notices required or permitted to be given
under this Agreement will be sufficient if hand delivered or delivered by
overnight courier service to the address listed below or any other address of
which the sender of the notice has been notified of in writing by the intended
recipient.  Any notice required or permitted to be given hereunder shall be
deemed effective upon hand delivery or one business day following delivery to
the overnight courier.
 
If to SSCY or S3:


Satellite Security Corporation
Post Office Box 880263
San Diego, CA  92168


With a copy to:


James A. Mercer, III, Esquire
Duane Morris LLP
101 West Broadway Suite 900
San Diego, CA  92101


If to Engelbrecht:


Mr. Zirk Engelbrecht
Post Office Box 880263
San Diego, CA  92168


If to the Noteholders:


To the addresses set forth on books of SSCY


With a copy to:


Eliezer Helfgott, Esquire
Sills Cummis Epstein & Gross
One Riverfront Plaza
Newark, New Jersey 07102


11

--------------------------------------------------------------------------------



9.5          Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof, except
that enforcement of the remedy under the Loan Documents under the UCC as
referred to herein shall be governed by the internal laws of the State of
California.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of this Agreement), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or is an inconvenient
venue for such proceeding.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.  The parties hereby waive all rights to a
trial by jury.  If either party shall commence an action or proceeding to
enforce any provisions of the Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys' fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding
 
9.6          Expenses.  Each party shall bear their respective expenses and
legal fees incurred by it with respect to this Agreement and the transactions
contemplated hereby.
 
9.7          Counterparts and Facsimiles.  This Agreement may be executed in
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  Facsimile and electronic copies of signatures
shall have the same effect as, and shall be considered, original signatures.
 
12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have entered into this Agreement as of the day
and year first written above.
 
SATELLITE SECURITY CORP. 
 
ZIRK ENGELBRECHT
           
By:
/s/ Zirk Engelbrecht
 
/s/ Zirk
Engelbrecht                                                             
   
Zirk Engelbrecht, CEO
 
Zirk Engelbrecht
                     
SATELLITE SECURITY SYSTEMS, INC.
               
By:
SATELLITE SECURITY CORP
 
NOTEHOLDERS:
   
its sole stockholder
 
[See attached Schedule]
                 
 
 
By:
/s/ Zirk Engelbrecht
 
 
   
Zirk Engelbrecht, CEO
 
 
 

 
13

--------------------------------------------------------------------------------



SCHEDULE "A"




Name
 
Signature
 
Amount of SSCY Shares after giving effect to transactions
under Agreement
         
Alpha Capital Aktiengesellschaft
 
/s/ Alpha Capital Aktiengesellschaft
 
303,030
Double U Master Fund, LP
 
/s/ Double U Master Fund, LP
 
303,030
Puritan LLC
 
/s/ Puritan LLC
 
151,515
Brio Capital, LP
 
/s/ Brio Capital, LP
 
75,758
Notzer Chesed Corp.
 
/s/ Notzer Chesed Corp.
 
121,212
Qesef Holdings LLC
 
/s/ Qesef Holdings LLC
 
166,666
Anthony Heller
 
/s/ Anthony Heller
 
60,606
Abraham Kimelman
 
/s/ Abraham Kimelman
 
45,455
Tower Paper Co. Inc. Ret. Plan
 
/s/ Tower Paper Co. Inc. Ret. Plan
 
15,152
Bessie Weiss Family Partnership
 
/s/ Bessie Weiss Family Partnership
 
121,212
Ellis International Ltd.
 
/s/ Ellis International Ltd.
 
121,212
Bursteine and Lindsay SEC. Corp.
 
/s/ Bursteine and Lindsay SEC. Corp.
 
45,455
Centurion Microcap, L.P.
 
/s/ Centurion Microcap, L.P.
 
60,606
Professional Offshore Opportunity
 
/s/ Professional Offshore Opportunity
 
90,909
Professional Traders Fund LLC
 
/s/ Professional Traders Fund LLC
 
60,606
Mordechai Vogel
 
/s/ Mordechai Vogel
 
15,152
First Mirage, Inc.
 
/s/ First Mirage, Inc.
 
60,606
Generation Capital Associate
 
/s/ Generation Capital Associate
 
30,303
Harborview Master Fund LP
 
/s/ Harborview Master Fund LP
 
90,909
Truk Opportunity Fund, LLC
 
/s/ Truk Opportunity Fund, LLC
 
60,606
       
2,000,000

 
 
14

--------------------------------------------------------------------------------